Citation Nr: 1760197	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected iliotibial band syndrome with right hip and knee involvement.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected iliotibial band syndrome with left hip and knee involvement.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her husband
ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 and a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Procedurally, the April 2011 rating decision granted service connection for bilateral iliotibial band slippage syndrome and assigned a noncompensable rating, effective April 1, 2010 (date of claim).  Thereafter, a March 2014 rating decision increased the disability rating to 10 percent for each extremity of the Veteran's bilateral iliotibial band syndrome, effective April 1, 2010.  In the November 2014 rating decision, the Veteran's iliotibial band syndrome with left hip and knee involvement was assigned a temporary total (100 percent rating) from July 16, 2013, to September 1, 2013, based on surgical treatment necessitating convalescence; a 10 percent rating was reassigned from September 1, 2013.  Also in the November 2014 rating decision, the 10 percent rating for the Veteran's iliotibial band syndrome with right hip and knee involvement was continued, and entitlement to TDIU was denied.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in August 2017.  A hearing transcript is of record.  

At the time of the August 2017 hearing, the Veteran was unrepresented and seeking new representation.  See August 2017 hearing transcript.  Since that time, she has appointed the California Department of Veterans Affairs to assist her in her claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2017 Board hearing, the Veteran testified that her bilateral iliotibial band syndrome caused significant pain and instability in her ability to walk.  She testified she was unable to walk more than 20 to 30 minutes or stand for long periods of time.  Moreover, she reported tingling and numbness in both legs, like they are half awake.  She further testified that she underwent surgery on her left side iliotibial band syndrome and while she was recovering from the surgery, her right side worsened from supporting the left side.  In order to treat the disabilities and corresponding pain, she reporting taking chronic pain medication but the pain has not improved.  

Although the Board regrets further delay of the adjudication of these claims, based on the Veteran's hearing testimony, the results of the most recent examination, which was performed in March 2014, may not be an accurate representation of the Veteran's current abilities.  Notably, at the hearing, the Veteran also testified that she believed her current symptoms to be worse than those shown at the March 2014 VA examination.  Therefore, the Board finds a remand is necessary in order to obtain an updated examination to address the present nature and severity of her disabilities.

The Veteran also testified at the hearing that she is in receipt of Social Security Administration (SSA) disability benefits.  However, these records are not included in her claims file.  On remand, the RO must request copies of any SSA disability determinations and include the records in the Veteran's claims file.

Lastly, regarding the Veteran's claim for TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Here, the Veterans service-connected disabilities do not meet the schedular requirements under 38 C.F.R. § 4.16(a), for TDIU.  However, she has reported in an April 2014 VA Form 21-8940 as well as in her August 2017 Board hearing testimony, that she is unable to work due to her chronic pain issues.  Additionally, she is limited in her ability to not stand or sit for too long of periods of time due to the pain.  The Board also notes that while the Veteran has a college education and additional training, her prior work experience is largely sedentary work.  

The Veteran's statements as well as the evidence of record raises a question as to whether her claim for TDIU should be referred for extraschedular evaluation under 38 C.F.R. § 4.16(b).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States Court of Appeals for Veterans Claims held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.

In light of the foregoing, a remand is necessary for the case to be referred to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain updated VA and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA orthopedic examination to determine the severity of her service-connected bilateral iliotibial band syndrome.  The claims file must be provided to the examiner for review in conjunction with the examination.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's bilateral iliotibial band syndrome.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of her history, her current symptomatology, and all associated functional and occupational limitations found.
	
4.  Following the completion of the above, refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.
5.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




